

116 HR 1513 IH: Count the Vote Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1513IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Ms. Davids of Kansas introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to enhance enforcement of the Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Count the Vote Act. 2.Enhancement of enforcement of Help America Vote Act of 2002 (a)Complaints; availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended—
 (1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and (2)by adding at the end the following new subsections:
					
						(b)Filing of Complaints by Aggrieved Persons
 (1)In generalA person who is aggrieved by a violation of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.
 (2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). The Attorney General shall immediately provide a copy of the response made under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.
 (c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual who seeks to enforce the individual’s right to a voter-verified paper ballot, the right to have the voter-verified paper ballot counted in accordance with this Act, or any other right under title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III.
 (d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection..
 (b)Effective dateThe amendments made by this Act shall apply with respect to violations occurring with respect to elections for Federal office held in 2020 or any succeeding year.
			